Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered November 1, 2001, convicting him of burglary in the second degree and theft of services, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statements to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied those branches of his omnibus motion which were to suppress physical evidence and his statements to law enforcement authorities. The factual findings and credibility determinations of a hearing court are entitled to great deference on appeal, and will not be disturbed unless clearly unsupported by the record (see People v Crider, 301 AD2d 612, 614 [2003]). The record clearly supports the hearing court’s determination denying suppression because the police had probable cause to arrest the defendant (see People v Dixon, 298 AD2d 400 [2002]; People v Hunter, 270 AD2d 712, 713 [2000]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Ritter, J.P., H. Miller, Crane and Cozier, JJ., concur.